DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/836,775 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.

Drawings
Replacement drawings received on 5/12/2020 and in response to that Notice to file Corrected Application Papers dated 4/10/2020 have been considered.  These drawings contain corrected/complete Figure number labels and have been determined acceptable accordingly.


35 USC § 101 – Positive Note
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 19-20, while directed to “A computer-readable storage medium…”, successfully exclude(s) non-statutory embodiments i.e. transitory, propagating signals, that would otherwise warrant rejection under 35 U.S.C. 101.  See more specifically language of Applicant’s specification [0074] “Moreover, as used herein, the term "non-transitory computer-readable media" includes all tangible, computer-readable media, including, without limitation, non-transitory computer storage devices, including, without limitation, volatile and nonvolatile media, and removable and non-removable media such as a firmware, physical and virtual storage, CD-ROMs, DVDs, and any other digital source such as a network or the Internet, as well as yet to be developed digital means, with the sole exception being a transitory, propagating signal”.  Accordingly, instant claims as subject to broadest reasonable interpretation in light of the specification fall within a statutory category within the definition of a process, machine, manufacture or composition of matter, and do not warrant any rejection under 35 U.S.C. 101 accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 5, 7, 8, 11, 12, 15, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEO et al. (US 2017/0053211).

As to claim 1, Heo teaches/suggests a system comprising:
a computing device comprising at least one processor ([0093] “The object detecting apparatus 200 may be included in, for example, a smartphone, a smart TV, a desktop, a laptop, and a tablet PC. The classifier 240 may be configured as at least one software module or hardware module”, [0106] “The processing device(s) may include a processor, a controller and an arithmetic logic unit, a digital signal processor, a microcomputer, a field programmable array, a programmable logic unit, a microprocessor or any other device capable of responding to and executing instructions in a defined manner”) in communication with at least one memory device (memory 110/230/330, [0108]), wherein the at least one processor is programmed to:
store a first training set of images ([0048] “The training data may include positive data related to a target object and negative data related to the target object. For example, when a target for training and detection is a face of a user, the positive data may include various human facial images and the negative data may include images of other objects which are not human faces. Although described in detail hereinafter, the training data may include a greater amount of the negative data than the positive data to improve performance of a classifier 130”), wherein each image of the first training set of images is see those object types/categories of e.g. [0005] “The object may include various sets of data on a target object, for example, a human, a face, an eye, and a vehicle”, [0052] “The training data may include image data”, [0064] “In an example, the initial classifier 130-1 and the initial classifier 130-3 may be trained using data in different categories. For example, the trainer 120 may train the initial classifier 130-3 based on the positive data in the error data at the second training stage. In such an example, a classification performance with respect to the error data which is not detected by the initial classifier 130-1 may be improved”);
analyze each image of the first training set of images to determine one or more features associated with each of the plurality of image categories (Fig. 4 instances of “Feature” as fed from blocks labeled “Training data” to/for operation 10, in further view of Fig. 3 features such as eye and object other than eye, [0050] “Harr-like feature, a local binary pattern (LBP)”, [0082] “FIG. 4 illustrates an example of a process of training the classifiers through feature extraction and boosting”);
receive a second training set of images (Fig. 4 first error data and first correct data as output from 30, in conjunction with and/or alternatively second error data and second correct data output from 60, in further view of image disclosure as previously identified [0048] “may include images of other objects”, [0052] “The training data may include image data”), wherein the second training set of images includes one or more errors ([0008] “The error data may include at least one of first error data to be detected when an object included in the training data is not classified, and second error data to be detected when the object included in the training data is misclassified as another object”, [0051] “The error data indicates data obtained when detection of a target object from the training data fails. Hereinafter, an object desired to be detected through the classifier 130 will be referred to as a target object”, [0059]);
Fig. 4 various instances of ‘Feature’ as input to operations 40/70, Fig. 7 step 510 Detect error data from training data, [0050] “Harr-like feature, a local binary pattern (LBP)”, [0058], [0082] “FIG. 4 illustrates an example of a process of training the classifiers through feature extraction and boosting”); and
generate a model to identify each of the image categories based on the analysis such that the model includes the error category in the plurality of image categories (Fig. 7 step 520 Train classifier based on error data, [0005] “The object classifier may detect an object included in an input image by classifying a type of object in the input image”, [0011-0012] “The training may include training the classifier based on the second error data. The second error data may include data to be detected when the object is classified by the first classifier and not classified by the second classifier, and data to be detected when the object is not classified by both the first classifier and the second classifier”, [0019-0021], see also advantages as taught/suggested [0052] “The trainer 120 may reduce training time used to train the classifier 130 by training the classifier 130 based on the error data. In addition, using such an error data may enable training of a large sample size, and thus performance of a trained classifier may be improved”, [0062], [0064-0066], etc.).

As to claim 2, Heo teaches/suggests the system of claim 1.
Heo further teaches/suggests the system wherein the at least one processor is further programmed to:
receive an image, wherein the image belongs to an image category of the plurality of image categories ([0005] “The object classifier may detect an object included in an input image by classifying a type of object in the input image”, [0055] “based on a type of a target object”, [0048] “when a target for training and detection is a face of a user, the positive data may include various human facial images and the negative data may include images of other objects which are not human faces”, [0060] “Each set of the training data may include information on a type of an object included in the training data”);
execute the model to analyze the received image (Fig. 4 operations 40/70 also verification operations 20/50/80 in view of potential interpretation(s) for language ‘analyze’, Fig. 8 620 “Detect target object from input data through classifier trained based on error data”, [0017] “In at least one example embodiment, the method may include receiving input data, and detecting a target object from the input data using a classifier trained based on error data”, [0060-0066]); and
identify an image category of the plurality of image categories for the image based on the execution of the model (classification and detection of target object wherein ‘category’ corresponds to a ‘class’/’type’ of the target object, Fig. 8 620, [0017], [0046], [0064]).

As to claim 5, Heo teaches/suggests the system of claim 2.
Heo further teaches/suggests the system wherein the image includes plurality of features and where the at least one processor is further configured to identify one or more errors in the image based on a comparison of the plurality of features in the image and the one or more features associated with the error category (Fig. 4, [0019-0021] “The error data may be detected by training the first classifier using the training data, classifying the training data using the first classifier to detect first error data, training a second classifier using the first error data, and classifying the training data using the second classifier... The method may further include training the first classifier using the training data, detecting the error data by classifying the training data using the first classifier, and training the classifier using the error data... The method may further include training the first classifier using the training data, detecting the first error data by classifying the training data using the first classifier, training the second classifier using the first error data, and detecting the error data by classifying the training data using the second classifier, and training the classifier using the error data”, [0058] “At a verification stage, the trainer 120 classifies the training data using a trained classifier 130-2. The trained classifier 130-2 indicates a classifier to which a trained parameter is applied. The trainer 120 detects error data by classifying the training data as any one of the error data and correct data based on a result of classification by the trained classifier 130-2” in further view of [0055] wherein parameters are ‘based on a type of a target object’, in other words, misclassification as an error, for a plurality of object types, serves to at least suggest a plurality of error categories - in addition to those more explicitly associated with those first and second error data sets;  Examiner also notes potential breadth for the language ‘associated with’).

As to claim 7, Heo teaches/suggests the system of claim 2.
Heo further teaches/suggests the system wherein the image includes plurality of features ([0050], various face/vehicle/target object specific features) and wherein the at least one processor is further programmed to identify the image category based on a comparison of the plurality of features in the image and the one or more features associated with the plurality of image categories (Fig. 8 620 “Detect target object from input data through classifier trained based on error data”, [0017] “In at least one example embodiment, the method may include receiving input data, and detecting a target object from the input data using a classifier trained based on error data”, [0060-0066]).

As to claim 8, Heo teaches/suggests the system of claim 7.
Heo further teaches/suggests the system wherein the at least one processor is further programmed to assign the image to error category when the image does not fit into any [0051] “The error data indicates data obtained when detection of a target object from the training data fails”, [0059] “The error data indicates training data obtained when detection of the target object by the trained classifier 130-2 fails. For example, such a failure in the detection of the target object may include a case in which classification of an object included in the training data fails and a case in which the object included in the training data is incorrectly classified as another object”, [0067-0068], [0074]).

As to claim 11, this claim is the method claim corresponding to the system/device of claim 1 and is rejected accordingly.

As to claims 12, 15 and 16-17, these claims are the method claims corresponding to system/device claims 2, 5 and 7-8 respectively, and are rejected accordingly.

As to claim 19, this claim is the CRM claim (non-transitory CRM see interpretation notes related to 35 U.S.C 101 above) corresponding to the system/device of claim 1, and is rejected accordingly. See also Heo CRM disclosure [0106-0108].


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over HEO et al. (US 2017/0053211) in view of Huval (US 2018/0373980).

As to claim 3, Heo teaches/suggests the system of claim 1.
Heo fails to explicitly disclose the system wherein the at least one processor is further programmed to: compare the identified image category to the included image category to determine if there is a match; if there is a match, approve the image; and if there is not a match, flag the image for further review.
Huval evidences the obvious nature of a system configured to compare the identified image category to the included image category to determine if there is a match (Fig. 1 “[Manual Label] ≠ [Automated Label]” and S150 from Label Conflict! stage, [0079] “Once the remote computer system detects a label conflict in an optical image, the remote computer system can return the optical image to the same human annotator and/or to other human annotators for confirmation of the object type and location of a label attributed to the optical image in Block S150”);
if there is a match, approve the image (Fig. 3 [Manual Label]=[Auto Label], bypass/omitting review prompts following mismatch/label conflict); and
if there is not a match, flag the image for further review ([0012], [0071] Label Conflicts, [0080] “and render a prompt to select one of the manual and automated labels to confirm a type of an object represented at or near the manually-defined location within the first optical image... and prompt the human annotator to select the more accurate of the two labels. The annotation portal can also enable the human annotator to cancel both the manual and automated labels and to select an alternate object type for a label applied to this region of the optical image”).  Huval further teaches/suggests the manner in which such a comparison/review may serve to capitalize on the benefits of human-supplied training data labels while avoiding/reducing time/computation expenses associated with a purely manual labeling of a large training set – see e.g. [0011].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Heo to further comprise a comparison of an identified image category with an included/pre-determined image category to determine if there is a match or no match, and approving or flagging the image for further review respectively/accordingly as taught/suggested by Huval, the motivation as similarly taught/suggested therein that such a comparison and subsequently occurring manual review may ensure system/method accuracy even for instances characterized by inaccuracies in model/classifier output/categorization, in addition to the generation of valuable training data avoiding associated costs in terms of time for the case of large training datasets labeled purely by a human/operator.

As to claim 4, Heo in view of Huval teaches/suggests the system of claim 1.
Heo in view of Huval further teaches/suggests the system wherein the at least one processor is further programmed to update the model based on a result of the further review (Huval [0008] “and retraining the neural network, with the training set, to identify objects in optical images in Block S124”, [0011] “and these optical data to train and refine the neural network over time”, [0014] “increase accuracy of labels attributed to these optical data by human annotators; and automatically detect and handle conflicting labels collected from human annotators and generated by the neural network over time in order to develop a larger, more accurate training set that may yield a more effective, accurate neural network” in further view of that combination and motivation as presented above for the case of claim 3).

claims 13-14, these claims are the method claims corresponding to system/device claims 3-4 respectively, and are rejected accordingly.


2.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HEO et al. (US 2017/0053211) in view of Huval (US 2018/0373980) and Goswami et al. (US 2019/0238568).

As to claim 9, Heo teaches/suggests the system of claim 2.
Heo further suggests the system wherein the at least one processor is further programmed to: receive a plurality of images (Fig. 8 610, [0094]), Fig. 4 operations 40/70 also verification operations 20/50/80, Fig. 8 620 “Detect target object from input data through classifier trained based on error data”, [0017] “In at least one example embodiment, the method may include receiving input data, and detecting a target object from the input data using a classifier trained based on error data”, [0060-0066]); associate an image category of the plurality of image categories with each image of the plurality of images (Fig. 8 620, [0017], [0060-0066]); 
Heo fails to explicitly disclose the system wherein each image includes a metadata image category; and determine if the associated image category matches the corresponding metadata image category.
Huval teaches/suggests the system configured to receive a plurality of images (S130), wherein each image includes a metadata image category ([0069], predetermined class/category labeling); execute a model for each image of the plurality of images and associate an image category of the plurality of image categories with each image of the plurality of images (7. Automated label for New Optical Image, [0031] “Generally, in Block S132, the remote computer system can pass a new optical image into a neural network, which can then automatically detect and identify objects (or "features") in the new optical image and write labels for these objects onto corresponding regions of the new optical image, as shown in FIGS. 1 and 3”); and determine if the associated image category matches a corresponding predetermined image category (Fig. 1 “[Manual Label] ≠ [Automated Label]” and S150 from Label Conflict! stage, [0079] “Once the remote computer system detects a label conflict in an optical image, the remote computer system can return the optical image to the same human annotator and/or to other human annotators for confirmation of the object type and location of a label attributed to the optical image in Block S150”, [0071] Label Conflicts, [0080] “and render a prompt to select one of the manual and automated labels to confirm a type of an object represented at or near the manually-defined location within the first optical image... and prompt the human annotator to select the more accurate of the two labels. The annotation portal can also enable the human annotator to cancel both the manual and automated labels and to select an alternate object type for a label applied to this region of the optical image”).  Huval further teaches/suggests the manner in which a comparison between predetermined and automatically generated labels may serve to efficiently generate additional training data in addition to confirm/verify accurate operation of an associated model/classifier.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Heo to further comprise determining if the associated image category matches a corresponding predetermined image category as taught/suggested by Huval, the motivation as similarly taught/suggested therein that such a determination may serve to efficiently generate additional training data in addition to confirm/verify accurate operation of an associated model/classifier.
Goswami further evidences the obvious nature of utilizing metadata memory locations for the storage of associated entity labeling ([0119] “the original metadata of the original data may specify, for an image, the extent of what is depicted, e.g., a "big cat"”, [0120] “the metadata may specify a type of the particular objects, entities, or action shown in the image”), and subsequently updating such a labeling with the aid of an automatic classifier ([0119], [0120] “Similarly, with image data, the metadata may specify a type of the particular objects, entities, or action shown in the image, e.g., a "Siamese cat," which may be changed to a "Persian cat" by adversarial modifications”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Heo in view of Huval such that metadata memory locations of input image/training data store an image category, optionally modified in response to automatic and/or semi-automatic classification/labeling review, as taught/suggested by Goswami, the motivation as similarly taught/suggested therein that such a metadata image category may serve to facilitate labeling with little to no additional cost in terms of image/file size and/or associated costs in terms of storage and retrieval/transfer.

As to claim 18, this claim is the method claim corresponding to the system/device of claim 9 and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:



Allowable Subject Matter
	Claims 6, 10 and 20 would be allowable if rewritten to include all of the limitations of the base claims and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669